83 F.3d 1346
Beth Ann FARAGHER;  Nancy Ewanchew,Plaintiffs-Appellants-Cross-Appellees,v.CITY OF BOCA RATON, a political subdivision of the State ofFlorida, Defendant-Appellee-Cross-Appellant,Bill Terry;  David Silverman, Defendants-Appellees.
No. 94-4878.
United States Court of Appeals,Eleventh Circuit.
May 13, 1996.

William R. Amlong, Amlong & Amlong, P.A., Ft. Lauderdale, FL, for appellants.
Cathy M. Stutin, Peter J. Hurtgen, Morgan, Lewis & Bockius, Miami, FL, for City of Boca Raton.
Michael T. Burke, Christine M. Duignan, Johnson, Anselmo, Murdoch, Burke & George, P.A., Ft. Lauderdale, FL, for Bill Terry.
Appeals from the United States District Court for the Southern District of Florida (No. 92-8010-CIV-SH);  Shelby Highsmith, Judge.
ON PETITION FOR REHEARING
(Opinion February 8, 1996, 11th Cir., 1996, 76 F.3d 1155)
Before TJOFLAT, Chief Judge, and KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on whether this case should be reheard by the Court sitting en banc, and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.   The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge David W. Dyer has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)